Exhibit 10.1





--------------------------------------------------------------------------------

50448.0001 88741v5




LOAN AGREEMENT
for a loan in the amount of
$50,000,000



--------------------------------------------------------------------------------





MADE BY AND BETWEEN
ORIGIN BANCORP, INC.,
as Borrower
AND
NEXBANK SSB,
2515 McKinney Avenue, Suite 1100,
Dallas, Texas 75201,
as Lender
Dated as of October 5, 2018



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
ARTICLE I INCORPORATION OF RECITALS AND EXHIBITS
1


1.1
Incorporation of Recitals
1


1.2
Incorporation of Exhibits
1


ARTICLE II DEFINITIONS
1


2.1
Defined Terms
1


2.2
Other Definitional Provisions
11


2.3
Accounting Terms
11


ARTICLE III BORROWER’S REPRESENTATIONS AND WARRANTIES
11


3.1
Representations and Warranties
11


3.2
Survival of Representations and Warranties
14


ARTICLE IV LOAN AND LOAN DOCUMENTS
14


4.1
Agreement to Borrow and Lend; Lender’s Obligation to Disburse
14


4.2
Loan Documents
15


4.3
Term of the Loan
15


4.4
Voluntary Prepayments
15


4.5
Late Charge
16


ARTICLE V INTEREST
16


5.1
Interest Rate
16


5.2
Required Principal and Interest Payments
16


5.3
Maximum Lawful Rate
16


ARTICLE VI RESERVED
17


ARTICLE VII LOAN EXPENSE AND ADVANCES
17


7.1
Loan and Administration Expenses
17


7.2
Lender's Attorneys' Fees and Disbursements
17


7.3
Time of Payment of Fees and Expenses
18


7.4
Expenses and Advances Secured by Loan Documents
18


7.5
Right of Lender to Make Advances to Cure Borrower's Defaults
18


ARTICLE VIII CONDITIONS PRECEDENT TO THE OPENING OF THE LOAN
18


8.1
Conditions Precedent to Initial Extension of Credit
18


8.2
Conditions Precedent to All Extensions of Credit
19


ARTICLE IX RESERVED
20


ARTICLE X AFFIRMATIVE COVENANTS
20


10.1
Furnishing Information
20


10.2
Maintenance of Insurance
22


10.3
Payment of Taxes
22


10.4
Lender's Attorneys' Fees for Enforcement of Agreement
22


10.5
Use of Proceeds
23


10.6
Lost Note
23


10.7
Indemnification
23


ARTICLE XI NEGATIVE COVENANTS
23





i

--------------------------------------------------------------------------------




11.1
Indebtedness
23


11.2
Liens
24


11.3
Fundamental Changes; Disposition of Assets
24


11.4
Investments, Loans, Advances, Guarantees and Acquisitions
24


11.5
Swap Agreements
25


11.6
Restricted Payments
25


11.7
Transactions with Affiliates
25


11.8
Restrictive Agreements
25


11.9
Leverage Ratio
25


11.10
Total Risk-Based Capital Ratio
25


11.11
Texas Ratio
25


11.12
Classified Assets to Tier 1 Capital Ratio
25


11.13
Fixed Charge Coverage Ratio
25


11.14
Limitation on Payments and Modification of Subordinated Indebtedness
26


ARTICLE XII RESERVED
26


ARTICLE XIII ASSIGNMENTS BY LENDER AND BORROWER
26


13.1
Assignments of Participations
26


13.2
Prohibition of Assignments by Borrower
26


13.3
Successors and Assigns
26


ARTICLE XIV TIME OF THE ESSENCE
26


14.1
Time is of the Essence
26


ARTICLE XV EVENTS OF DEFAULT
26


15.1
Events of Default
26


ARTICLE XVI LENDER’S REMEDIES IN EVENT OF DEFAULT
28


16.1
Remedies Conferred Upon Lender
28


ARTICLE XVII GENERAL PROVISIONS
29


17.1
Captions
29


17.2
Modification; Waiver
29


17.3
Authorized Representative
29


17.4
Governing Law
29


17.5
Acquiescence Not to Constitute Waiver of Lender’s Requirements
29


17.6
Disclaimer by Lender
29


17.7
Partial Invalidity; Severability
30


17.8
Definitions Include Amendments
30


17.9
Execution in Counterparts
30


17.10
Entire Agreement
30


17.11
Waiver of Damages
30


17.12
Jurisdiction
30


17.13
Set-Offs
31


17.14
Lender's Consent
31


17.15
Notices
31


17.16
Waiver of Jury Trial
32


17.17
No Oral Agreements
32





ii

--------------------------------------------------------------------------------





LOAN AGREEMENT
THIS LOAN AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of October 5,
2018 (the “Effective Date”), by and between ORIGIN BANCORP, INC., a Louisiana
corporation (“Borrower”) and NEXBANK SSB, a Texas savings bank, its successors
and assigns (“Lender”).
W I T N E S S E T H:
RECITALS
WHEREAS, Borrower has applied to Lender for Revolving Credit Advances (as
defined herein) in an aggregate amount not to exceed FIFTY MILLION DOLLARS
($50,000,000) (the “Loans”), and Lender is willing to make the Loans on the
terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:


2

--------------------------------------------------------------------------------





ARTICLE I
INCORPORATION OF RECITALS AND EXHIBITS

1.1    Incorporation of Recitals. The foregoing preambles and all other recitals
set forth herein are made a part hereof by this reference.

1.2    Incorporation of Exhibits. Exhibit A to this Agreement, which is attached
hereto is hereby incorporated in this Agreement and expressly made a part hereof
by this reference.

ARTICLE II
DEFINITIONS

2.1    Defined Terms. The following terms as used herein shall have the
following meanings:
“Advance Request Form” means a certificate, in a form approved by Lender,
properly completed and signed by Borrower requesting a Revolving Credit Advance.
“Affiliate” means with respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, Controls or is Controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.
“Agreement” means as such term is defined in the Preamble.
“Allowance for Loan” and “Lease Losses” means as defined in accordance with the
then‑current regulations of the Applicable Bank Regulatory Authority and as
reported by any Person on the Regulatory Capital Schedule of their respective
Call Report applicable to such period.
“Applicable Bank Regulatory Authority” means, when used with reference to a
Person, the Bank Regulatory Authority or Authorities which have jurisdiction
over such Person.
“Applicable Rate” means as such term is defined in Section 5.1(a).
“Authorized Representative” means each person appointed as an Authorized
Representative pursuant to Section 17.3.
“Average Total Assets” means as defined in accordance with the then‑current
regulations of the Applicable Bank Regulatory Authority and as reported by any
Person on the Regulatory Capital Schedule of any their respective Call Report
applicable to such period.
“Bank” means Origin Bank, a wholly owned subsidiary of Borrower, and any other
Subsidiary of Borrower, the deposits of which are insured by the FDIC pursuant
to the FDIA.
“Bank Regulatory Authority” means the Louisiana Office of Financial
Institutions, the OCC, the FDIC, the Board of Governors of the Federal Reserve
System, OFAC, any regulatory authority (whether Federal or State) that has
jurisdiction over the operations of Borrower, as a bank holding company, or over
the banking operations of the Bank and all other relevant regulatory authorities
(including, without limitation, relevant state bank regulatory authorities).


3

--------------------------------------------------------------------------------




“Bankers Blanket Bond” means a fidelity bond or insurance policy providing
coverage for losses resulting from criminal activities and other actions of
employees, officers or directors of a commercial bank.
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHCPR” means the Bank Holding Company Performance Report, as promulgated by the
Board of Governors of the Federal Reserve System.
“Borrower” means as such term is defined in the Preamble.
“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas.
“Call Report” means for each Bank, the “Consolidated Reports of Condition and
Income” (FFIEC Form 031, Form 041 or other applicable form), or any successor
form promulgated by the FFIEC.
“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Change of Control” means (a) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of Beneficial Ownership (as defined in Rules 13d‑3
and 13d‑5 under the Securities Exchange Act of 1934, as amended) of thirty‑five
percent (35%) or more of the capital stock or voting power of Borrower (or any
one of its successors, or any Subsidiary of Borrower or any of its successors),
(b) Borrower (or its successor), or any Subsidiary of Borrower or its successor,
consolidates with, or merges with or into, another Person, or conveys,
transfers, leases or otherwise disposes directly or indirectly of all or
substantially all of its assets to any Person, or any Person consolidates with,
or merges with or into, Borrower, in each case, whether pursuant to one or any
series of transactions, except where (i) Borrower is the surviving entity and
(ii) the ultimate beneficial owners of Borrower’s outstanding capital stock or
voting power immediately prior to such transaction or transactions own not less
than seventy‑five percent (75%) of the outstanding capital stock or voting power
of Borrower (or such successor) immediately after such transaction or
transactions, (c) the majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Borrower cease to be occupied
by Persons who were members of the board of directors of Borrower on the
Effective Date, or (c) Borrower shall cease to beneficially own and control one
hundred percent (100%) on a fully diluted basis of the economic and voting
interests in the Equity Interests of the Bank.
“Classified Assets” means an asset classified as “Substandard,” “Doubtful,”
“Loss” or a similar category in accordance with the then‑current regulations of
the Applicable Bank Regulatory Authority.


4

--------------------------------------------------------------------------------




“Classified Assets to Tier 1 Capital Ratio” means with respect to any Person,
the ratio (expressed as a percentage) as of the last day of any fiscal quarter
of (a) Classified Assets of such Person to (b)(i) Tier 1 Capital of such Person,
plus (ii) Allowance for Loan and Lease Losses.
“Collateral” means collectively, all of the property (including Equity
Interests) in which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.
“Constituent Documents” means (a) in the case of a corporation, its articles of
incorporation, certificate of incorporation or certificate of formation and
bylaws; (b) in the case of a general partnership, its partnership agreement;
(c) in the case of a limited partnership, its certificate of limited partnership
and partnership agreement; (d) in the case of a trust, its trust agreement;
(e) in the case of a joint venture, its joint venture agreement; (f) in the case
of a limited liability company, its articles of organization, operating
agreement, regulations and/or other organizational and governance documents and
agreements; and (g) in the case of any other entity, its organizational and
governance documents and agreements.
“Control” means as such term is used with respect to any person or entity,
including the correlative meanings of the terms “controlled by” and “under
common control with”, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such person
or entity, whether through the ownership of voting securities, by contract or
otherwise.
“Default” or “default” means any event, circumstance or condition, which, if it
were to continue uncured, would, with notice or lapse of time or both,
constitute an Event of Default hereunder.
“Default Rate” means a rate per annum equal to five percentage points (500 basis
points) in excess of the Applicable Rate, but which shall not at any time exceed
the Maximum Lawful Rate.
“EBITDA” means for any period, Net Income of Borrower for such period, plus,
without duplication and to the extent deducted in calculating Net Income for
such period, the sum of (a) Interest Expense for such period, (b) the portion of
Taxes based on income actually paid in cash and provisions for cash income
Taxes, (c) the amount of depreciation and amortization expense deducted in
determining Net Income, (d) any extraordinary or non‑recurring items reducing
Net Income for such period, (e) losses on the sale of securities, and (f) any
non‑cash items reducing Net Income for such period, minus (i) gains on the sale
of any securities, (ii) any extraordinary or non‑recurring items increasing Net
Income for such period and (iii) any non‑cash items increasing Net Income for
such period.
“Effective Date” means as defined in the Preamble.
“Environmental Proceedings” means any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to Borrower.
“Equity Interests” means shares of capital stock of a corporation, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equivalent ownership interests in a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder from time to time.
“Event of Default” means as such term is defined in Article XV.


5

--------------------------------------------------------------------------------




“FDIA” means the Federal Deposit Insurance Act of 1933, as amended from time to
time, and the regulations promulgated pursuant thereto.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
Governmental Authority then performing the same or substantially similar duties.
“Federal Reserve Bank” means the Federal Reserve Bank or the Board of Governors
of the Federal Reserve System, or any successor Governmental Authority then
performing the same or substantially similar duties.
“FFIEC” means the Federal Financial Institutions Examination Council, or any
successor Governmental Authority then performing the same or substantially
similar duties.
“Fixed Charges” means for any period, the sum, without duplication, of the
amounts determined for Borrower equal to (a) Interest Expense and (b) scheduled
payments of principal on Total Debt.
“Fixed Charge Coverage Ratio” means with respect to the Borrower, the ratio as
of the last day of any fiscal quarter of (a) EBITDA, to (b) Fixed Charges, all
for the four fiscal quarter period ending on such date.
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
observed in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any nation or government, any state, federal,
county or territory or other political subdivision thereof, any governmental
agency (including any Bank Regulatory Authority), department, authority,
instrumentality, regulatory body, court, central bank or other governmental
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self‑regulatory organization exercising such functions (including any
supra‑national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
“Guarantee” means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect


6

--------------------------------------------------------------------------------




of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Including” or “including” means including but not limited to and including
without limitation.
“Indebtedness” means without duplication, with respect to any Person (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Intangible Assets” means as defined in accordance with the then‑current
regulations of the Applicable Bank Regulatory Authority.
“Interest Expense” means for any period, total interest expense of Borrower
(including that portion attributable to Capital Lease Obligations), premium
payments, debt discount, fees and related expenses with respect to all
outstanding Indebtedness of Borrower, related to direct obligations of Borrower.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.
“Late Charge” means as such term is defined in Section 4.5.
“Laws” means collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.
“Lender” means as defined in the opening paragraph of this Agreement and
includes any successor holder of the Loans from time to time.
“Leverage Ratio” means with respect to any Person, the ratio (expressed as a
percentage) as of the last day of any fiscal quarter of (a) Tier 1 Capital of
such Person to (b) Average Total Assets of such Person.
“LIBOR” means with respect to any LIBOR Reset Period, the rate of interest at
which deposits in U.S. dollars are offered to major banks in the London
interbank market for a one (1) month period on the day that is two (2) Days
prior to the commencement of such LIBOR Reset Period, based on information
presented by any interest rate reporting service of recognized standing selected
by Lender, or if Lender determines that no interest rate reporting service has
presented such information, the rate of interest at which deposits in
U.S. dollars are offered to major banks in the London interbank market for a one
(1) month period on the day that is two (2) Days prior to the commencement of
such LIBOR Reset Period by any bank reasonably selected by Lender. Under the
terms of this Agreement, the applicable “LIBOR” rate is used by


7

--------------------------------------------------------------------------------




Lender as a reference rate. The use of one (1) month LIBOR as a reference rate
does not mean the Borrower will actually pay interest on the Loans pursuant to a
one (1) month contract or any other interest rate contract. Instead, the
effective interest rate under this Agreement will adjust at the beginning of
each LIBOR Reset Period.
“LIBOR Business Day” means a Business Day on which commercial banks are open for
dealings in U.S. dollar deposits in the London interbank market.
“LIBOR Reset Period” means (i) as to the calendar month in which the Effective
Date occurs, the period commencing on the Effective Date and ending on the last
calendar day of such month and (ii) as to any month thereafter, the period
commencing on the first calendar day of the month immediately following the end
of the prior LIBOR Reset Period, and ending on the earlier of (a) the last
calendar day of the month during which the Loan was made or most recently
continued and (b) the Maturity Date.
“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Amount” means the maximum amount of the Loans as set forth in Section
4.1(a).
“Loans” has the meaning given such term in the Recitals.
“Loan Documents” means the collective reference to this Agreement, the documents
and instruments listed in Section 4.2, and all the other documents and
instruments entered into from time to time, evidencing or securing the
Obligations or any obligation of payment thereof or performance of Borrower’s
obligations in connection with the transaction contemplated hereunder, each as
amended.
“Loan Opening Date” means the date of the initial disbursement of proceeds of
the Loan.
“Material Adverse Change” or “material adverse change” means if, in Lender’s
reasonable discretion, the business prospects, operations or financial condition
of a person, entity or property has changed in a manner which could impair the
value of Lender’s security for the Obligations, prevent timely repayment of the
Obligations or otherwise prevent the applicable person or entity from timely
performing any of its material obligations under the Loan Documents.
“Maturity Date” means the earlier of (a) October 5, 2021 and (b) the date of the
acceleration of the Obligation pursuant to this Agreement.
“Maximum Lawful Rate” means as such term is defined in Section 5.3.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Net Income” means for any period, the net income of Borrower determined in
accordance with GAAP.
“Note” means a promissory note, in the principal amount of the Loan Amount,
executed by Borrower and payable to the order of Lender, evidencing the Loan.


8

--------------------------------------------------------------------------------




“Note Rate” means a rate per annum equal to the sum of (a) LIBOR for the
then‑current LIBOR Reset Period plus (b) three hundred twenty-five basis points
(3.25%).
“Obligations” means all obligations, indebtedness, and liabilities of Borrower
to Lender or any Affiliate of Lender, or both, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligations, indebtedness, and liabilities under this
Agreement, the Note, the other Loan Documents, any cash management or treasury
services agreements and all interest accruing thereon (whether a claim for
post‑filing or post‑petition interest is allowed in any bankruptcy, insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof.
“OCC” means the Office of the Comptroller of the Currency, or any successor
Governmental Authority then performing the same or substantially similar duties.
“OFAC” means as defined in Section 3.1(u).
“Open the Loan”, “Opening of the Loan” or “Loan Opening” means the disbursement
of Loans.
“Other Real Estate Owned” means as defined in accordance with the then‑current
regulations of the Applicable Bank Regulatory Authority.
“Payment Date” means the first day of each and every calendar month during the
term of the Note.
“Permitted Investments” means each of the following:
(a)    loans made in the ordinary course of business (including liquidity
support to broker‑dealer Subsidiaries);
(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(c)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (d)
above; and
(f)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a‑7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.


9

--------------------------------------------------------------------------------




(g) existing equity investments of Borrower, and with Lender’s consent, which
will not be unreasonably withheld, any future equity investments of Borrower in
these same entities in which Borrower owns an equity interest as of the date of
this Agreement.
“Permitted Liens” means each of the following:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 10.3;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith by appropriate proceedings and which could not
reasonably be expected to cause a Material Adverse Change;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (f) of Article XV; and
(f)    easements, zoning restrictions, rights‑of‑way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower;
provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.
“Permitted Tax Distributions” means with respect to any Person, any dividend or
distribution to any holder of such Person’s stock or other equity interests to
permit such holders to pay federal income taxes and all relevant state and local
income taxes at a rate equal to the highest marginal applicable tax rate for the
applicable tax year, however denominated (together with any interest, penalties,
additions to tax, or additional amounts with respect thereto) imposed as a
result of taxable income attributed to such holder as a partner of such Person
under federal, state, and local income tax laws, determined on a basis that
combines those liabilities arising out of the net effect of the income, gains,
deductions, losses, and credits of such Person and attributable to it in
proportion and to the extent in which such holders hold stock or other equity
interests of such Person.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, bank, Governmental
Authority or other entity.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash or other property) with respect to any Equity Interests in the Borrower,
(b) any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests in the Borrower or Bank, (c) any
payment (whether in cash or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any option, warrant or other right to acquire any such Equity
Interests in the Borrower


10

--------------------------------------------------------------------------------




or Bank, or (d) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or Bank or any option, warrant or other right
to acquire any such Equity Interests in the Borrower or Bank.
“Revolving Credit Advance” means any advance made by Lender to Borrower pursuant
to Article IV of this Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
“Security Agreement” means the Pledge and Security Agreement to be executed by
Borrower in form and substance satisfactory to Lender, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Security Documents” means the Security Agreement and all other instruments,
documents and agreements delivered by or on behalf of Borrower pursuant to this
Agreement or any of the other Loan Documents in order to grant to, or perfect in
favor of, Lender, a Lien on any real, personal or mixed property of Borrower as
security for the Obligations.
“Subordinated Indebtedness” means any Indebtedness of any Borrower (other than
the Loan) that has been subordinated to the Obligations by written agreement, in
form and content reasaonably satisfactory to Lender and which has been approved
in writing by Lender as constituting Subordinated Indebtedness for purposes of
this Agreement.
“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of other Subsidiaries or by Borrower and one or more of
such Subsidiaries, and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by one or more of Borrower and other Subsidiaries and
(ii) which is treated as a subsidiary in accordance with GAAP.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of


11

--------------------------------------------------------------------------------




services provided by current or former directors, officers, employees or
consultants of Borrower shall be a Swap Agreement.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Texas Ratio” means with respect to any Person, the ratio (expressed as a
percentage) as of the last day of any fiscal quarter of (a)(i) Total Non‑Accrual
Loans of such Person, plus (ii) Other Real Estate Owned of such Person, plus
(iii) to the extent such loan is not already included as part of
subsection (a)(i) above, any loan for which principal or interest has been in
default for a period of ninety (90) days or more to (b)(i) Total Capital of such
Person, plus (ii) unrealized losses (gains) on securities for such Person, plus
(iii) Allowance for Loan and Lease Losses of such Person, minus (iv) Intangible
Assets of such Person.
“Tier 1 Capital” means as defined in accordance with the then‑current
regulations of the Applicable Bank Regulatory Authority.
“Tier 2 Capital” means as defined in accordance with the then‑current
regulations of the Applicable Bank Regulatory Authority.
“Total Capital” means as defined in accordance with the then‑current regulations
of the Applicable Bank Regulatory Authority.
“Total Debt” means as at any date of determination, the aggregate stated balance
sheet amount of all Indebtedness related to direct obligations of Borrower
determined in accordance with GAAP.
“Total Non‑Accrual Loans” means total value of the loans held by any Person,
which loans are classified as non‑accrual in accordance with the then‑current
regulations of the Applicable Bank Regulatory Authority and/or Call Report
instructions, or which loan meets any of the following conditions: (a) it is
maintained on a cash basis because the borrower’s financial condition has
deteriorated, (b) payment in full of principal or interest is not expected, or
(c) principal or interest has been in default for a period of ninety (90) days
or more (unless the loan is both well secured and in the process of collection).
“Total Risk‑Based Capital Ratio” means with respect to any Person, the ratio
(expressed as a percentage) as of the last day of any fiscal quarter of
(a)(i) Tier 1 Capital of such Person, plus (ii) Tier 2 Capital of such Person,
to (b) Total Risk‑Weighted Assets of such Person.
“Total Risk‑Weighted Assets” means as defined in accordance with the
then‑current regulations of the Applicable Bank Regulatory Authority.

2.2    Other Definitional Provisions. All terms defined in this Agreement shall
have the same meanings when used in the Note, any other Loan Documents, or any
certificate or other document made or delivered pursuant hereto. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement.

2.3    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
applied on a consistent basis, as in effect from time to time and in a manner
consistent with that used in preparing the audited financial statements required
by Section 10.1(a), except as otherwise specifically


12

--------------------------------------------------------------------------------




prescribed herein. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under the FASB
ASC 825 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof.

ARTICLE III
BORROWER’S REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties. To induce Lender to execute this
Agreement and perform its obligations hereunder, Borrower hereby represents and
warrants to Lender as follows:
(a)    Except as previously disclosed to Lender in writing, no litigation or
proceedings are pending, or to the best of Borrower’s knowledge threatened,
against Borrower or its Subsidiaries, which could, if adversely determined,
cause a Material Adverse Change with respect to Borrower or its Subsidiaries,
taken as a whole. There are no pending Environmental Proceedings and Borrower
has no knowledge of any threatened Environmental Proceedings or any facts or
circumstances which may give rise to any future Environmental Proceedings.
(b)    Borrower is a duly formed and validly existing corporation and has full
power and authority to execute, deliver and perform all Loan Documents to which
Borrower is a party, and such execution, delivery and performance have been duly
authorized by all requisite action on the part of Borrower. Each Loan Document
has been duly executed and delivered by Borrower and is the legally valid and,
assuming execution by the other parties thereto, binding obligation of Borrower,
enforceable against Borrower in accordance with its respective terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
(c)    No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner, or member of Borrower or its Subsidiaries, is
required in connection with the Borrower’s execution, delivery and performance
of this Agreement or any of the Loan Documents other than the filing of UCC‑1
financing statements, except for such consents, approvals or authorizations of
or declarations or filings with any Governmental Authority or non‑governmental
person or entity which have been obtained as of any date on which this
representation is made or remade. The Borrower and each Subsidiary of Borrower
(i) has all Governmental Approvals required by any applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or,
threatened in writing, attack by direct or collateral proceeding, (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other applicable Laws relating to it or any of its respective
properties, (iii) has timely filed all material reports, documents and other
materials required to be filed by it under all applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under applicable Law, and (iv) has all
Governmental Approvals with respect to the pledge of the Collateral in favor of
Lender except in each case (i), (ii) or (iii) above where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Change.
(d)    The execution, delivery and performance of this Agreement, the execution
and payment of the Note and the granting of the security interests under the
Security Documents have not constituted and will not constitute, upon the giving
of notice or lapse of time or both, a breach


13

--------------------------------------------------------------------------------




or default under any other agreement to which Borrower or any of its
Subsidiaries is a party or may be bound, or a violation of any court order or
any Law.
(e)    Borrower is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change. Borrower has received all
permits and licenses issued by any Governmental Authority as are necessary for
the conduct of its business.
(f)    There is no default under this Agreement or any of the other Loan
Documents, nor any condition which, after notice or the passage of time or both,
would constitute a default or an Event of Default under said documents.
(g)    No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loans to be disbursed hereunder.
(h)    All financial statements and other information previously furnished by
Borrower or its Subsidiaries to Lender in connection with the Loans are true,
complete and correct and fairly present the financial condition of the subjects
thereof as of the respective dates thereof and do not fail to state any material
fact necessary to make such statements or information not misleading, and no
Material Adverse Change with respect to Borrower or its Subsidiaries has
occurred since the respective dates of such statements and information. None of
Borrower or its Subsidiaries has any Indebtedness or other material liability,
contingent or otherwise, not disclosed in such financial statements.
(i)    Borrower has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
Except as permitted by this Agreement, all such property is free and clear of
Liens.
(j)    The Bank has not received notice from any Bank Regulatory Authority that
it is subject to any formal or informal enforcement action by a Bank Regulatory
Authority.
(k)    Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
(l)    The Loans are not being made for the purpose of purchasing or carrying
“margin stock” within the meaning of Regulation T, U or X issued by the Federal
Reserve Bank.
(m)    Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
(n)    Borrower has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower has set aside
on its books adequate reserves or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Change.


14

--------------------------------------------------------------------------------




(o)    Borrower is not a party in interest to any plan defined or regulated
under ERISA, and the assets of Borrower are not “plan assets” of any employee
benefit plan covered by ERISA or Section 4975 of the Internal Revenue Code.
(p)    Borrower has disclosed to Lender all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change. No reports, financial
statements, certificates or other information furnished by or on behalf of
Borrower to Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
(q)    Borrower is not a “foreign person” within the meaning of Section 1445
or 7701 of the Internal Revenue Code.
(r)    Borrower uses no trade name other than its actual name set forth herein.
The principal place of business of Borrower is as stated in Section 17.15.
(s)    Borrower’s place of formation or organization is the State of Louisiana
(t)    All statements set forth in the Recitals are true and correct.
(u)    None of Borrower or its Subsidiaries is (or will be) a person with whom
Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby agrees to provide to the Lender with any additional information that the
Lender deems necessary from time to time in order to ensure compliance with all
applicable Laws concerning money laundering and similar activities. None of the
Borrower, any Subsidiary of the Borrower or any Affiliate of the Borrower:
(i) is a Sanctioned Person, (ii) has more than ten percent (10%) of its assets
in Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

3.2    Survival of Representations and Warranties. Borrower agrees that all of
the representations and warranties set forth in Section 3.1 and elsewhere in
this Agreement are true as of the date hereof, will be true at the Loan Opening
and, except for matters which have been disclosed by Borrower and approved by
Lender in writing, will be true and correct in accordance with Section 8.2(d).

ARTICLE IV
LOAN AND LOAN DOCUMENTS


15

--------------------------------------------------------------------------------





4.1    Agreement to Borrow and Lend; Lender’s Obligation to Disburse. Subject to
the terms and conditions of this Agreement, Lender agrees to make one or more
revolving credit loans to Borrower from time to time from the date hereof to and
including the Maturity Date in an aggregate principal amount at any time
outstanding up to but not exceeding the amount of the Loan Amount. Subject to
the foregoing limitations, and the other terms and provisions of this Agreement,
Borrower may borrow, repay, and reborrow hereunder.
(a)    The obligation of Borrower to repay the Revolving Credit Advances and
interest thereon shall be evidenced by the Note executed by Borrower, and
payable to the order of Lender, in the principal amount of the Loan Amount as
originally in effect. Borrower shall repay the unpaid principal amount of all
Revolving Credit Advances on the Maturity Date, unless sooner due by reason of
acceleration by Lender as provided in this Agreement. The maximum aggregate
principal amount of the Loans shall not at any time exceed fifty million Dollars
($50,000,000) (the “Loan Amount”).
(b)    Lender agrees, upon Borrower’s compliance with and satisfaction of all
conditions precedent to the Loan Opening and provided no Material Adverse Change
has occurred with respect to Borrower or its Subsidiaries and no Default or
Event of Default has occurred and is continuing hereunder, to Open the Loan.
(c)    To the extent that Lender may have acquiesced in noncompliance with any
conditions precedent to the Opening of the Loan, such acquiescence shall not
constitute a waiver by Lender, and Lender may at any time after such
acquiescence require Borrower to comply with all such requirements.
(d)    Borrower shall give Lender notice of each Revolving Credit Advance by
means of an Advance Request Form containing the information required therein and
delivered (by hand or by mechanically confirmed facsimile) to Lender no later
than 2:00 p.m. Dallas time at least one (1) Business Day before the day on which
the Revolving Credit Advances are desired to be funded. Revolving Credit
Advances shall be in a minimum amount of $100,000. Lender at its option may
accept telephonic requests for such Revolving Credit Advances, provided that
such acceptance shall not constitute a waiver of Lender’s right to require
delivery of a Revolving Credit Advance Request Form in connection with
subsequent Revolving Credit Advances. Any telephonic request for a Revolving
Credit Advance by Borrower shall be promptly confirmed by submission of a
properly completed Advance Request Form to Lender, but failure to deliver an
Advance Request Form shall not be a defense to payment of the Revolving Credit
Advance. Lender shall have no liability to Borrower for any loss or damage
suffered by Borrower as a result of Lender’s honoring of any requests, execution
of any instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically, by facsimile or electronically and purporting
to have been sent to Lender by Borrower and Lender shall have no duty to verify
the origin of any such communication or the identity or authority of the Person
sending it. Subject to the terms and conditions of this Agreement, each
Revolving Credit Advance shall be made available to Borrower by depositing the
same, in immediately available funds, in an account of Borrower designated by
Borrower maintained with Lender at its principal office.


16

--------------------------------------------------------------------------------





4.2    Loan Documents. Borrower agrees that it will, on or before the Loan
Opening Date, execute and deliver or cause to be executed and delivered to
Lender the following documents in form and substance reasonably acceptable to
Lender:
(a)    This Agreement.
(b)    The Note.
(c)    Each Security Document.
(d)    Such UCC financing statements as Lender determines are advisable or
necessary to perfect or notify third parties of the security interests intended
to be created by the Loan Documents.
(e)    Such other documents, instruments or certificates as Lender and its
counsel may reasonably require, including such documents as Lender in its
reasonable discretion deems necessary or appropriate to effectuate the terms and
conditions of this Agreement and the Loan Documents, and to comply with the
Laws.

4.3    Term of the Loan. All principal, interest and other sums due under the
Loan Documents shall be due and payable in full on the Maturity Date.

4.4    Voluntary Prepayments. Borrower shall have the right to make prepayments
of the Loan, in whole or in part, upon not less than seven (7) days’ prior
written notice to Lender. No prepayment of all or part of the Loans shall be
permitted unless same is made together with the payment of all interest accrued
on the Loans through the date of prepayment and an amount equal to the aggregate
of all attorneys’ fees and disbursements incurred by Lender as a result of the
prepayment.

4.5    Late Charge. Any and all amounts due hereunder or under the other Loan
Documents which remain unpaid on the tenth (10th) day after the date said amount
was due and payable shall incur a fee (the “Late Charge”) of three percent (3%)
per annum of said amount, which payment shall be in addition to all of Lender’s
other rights and remedies under the Loan Documents, provided that no Late Charge
shall apply to the final payment of principal on the Maturity Date. Nothing in
this Section shall be deemed a cure period for the purpose of determining the
occurrence of an Event of Default.

ARTICLE V
INTEREST

5.1    Interest Rate.
(a)    Subject to Section 5.3, any outstanding principal of any Revolving Credit
Advance and (to the fullest extent permitted by law) any other amount payable by
Borrower under this Agreement or any other Loan Document will bear interest at
the Note Rate (the “Applicable Rate”), unless the Default Rate is applicable.
(b)    Interest at the Applicable Rate (or Default Rate) shall be calculated for
the actual number of days elapsed on the basis of a three hundred
sixty (360)‑day year, including the first date of the applicable period to, but
not including, the date of repayment.
(c)    Any outstanding principal of any Revolving Credit Advance and (to the
fullest extent permitted by law) any other amount payable by Borrower under this
Agreement or any other Loan


17

--------------------------------------------------------------------------------




Document that is not paid in full when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest at the Default Rate for the
period from and including the due date thereof to but excluding the date the
same is paid in full. Additionally, at any time that an Event of Default exists,
all outstanding and unpaid principal amounts of all of the Obligations shall, to
the extent permitted by law, bear interest at the Default Rate. Interest payable
at the Default Rate shall be payable from time to time on demand.

5.2    Required Principal and Interest Payments. All accrued but unpaid interest
on the principal balance of the Loans outstanding from time to time shall be
payable on each Payment Date. The then outstanding principal balance of the
Loans and all accrued but unpaid interest thereon shall be due and payable on
the Maturity Date. Borrower may from time to time during the term of this
Agreement borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this
Agreement; provided, however, that the total outstanding borrowings under this
Agreement shall not at any time exceed the Loan Amount. The unpaid principal
balance of the Loans at any time shall be the total amount advanced hereunder
and the Note by Lender less the amount of principal payments made hereon by or
for Borrower, which balance may be endorsed hereon from time to time by Lender
or otherwise noted in Lender’s records, which notations shall be, absent
manifest error, conclusive evidence of the amounts owing hereunder from time to
time. All payments (whether of principal or of interest) shall be deemed
credited to Borrower’s account only if received by 2:00 p.m. Dallas, Texas time
on a Business Day; otherwise, such payment shall be deemed received on the next
Business Day.

5.3    Maximum Lawful Rate. It is the intent of Borrower and Lender to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the rate of interest taken, reserved, contacted for,
charged or received under this Agreement and the other Loan Documents exceed the
highest lawful interest rate permitted under applicable law (the “Maximum Lawful
Rate”). If Lender shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Lawful Rate, an amount equal to the amount which would
have been excessive interest shall, without penalty, be applied to the reduction
of the principal amount owing on the Loans in the inverse order of its maturity
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal. All interest paid or agreed to be paid to the
holder hereof shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such obligation does not exceed the Maximum Lawful Rate. As used in this
Section, the term “applicable law” shall mean the laws of the State of Texas or
the federal laws of the United States, whichever laws allow the greater
interest, as such laws now exist or may be changed or amended or come into
effect in the future.

ARTICLE VI
RESERVED

ARTICLE VII
LOAN EXPENSE AND ADVANCES

7.1    Loan and Administration Expenses. Borrower unconditionally agrees to pay
all costs and expenses incurred by Lender in connection with the Loans,
including all amounts payable pursuant to Sections 7.2 and 7.3 and any and all
other fees owing to Lender pursuant to the Loan Documents or any separate fee
agreement, and also including, without limiting the generality of the foregoing,
all recording,


18

--------------------------------------------------------------------------------




filing and registration fees and charges, mortgage or documentary taxes, all
insurance premiums, printing and photocopying expenses, survey fees and charges,
cost of certified copies of instruments, cost of premiums on surety company
bonds, all appraisal fees, insurance consultant’s fees, environmental
consultant’s fees, travel related expenses and all costs and expenses incurred
by Lender in connection with the determination of whether or not Borrower has
performed the obligations undertaken by Borrower hereunder or has satisfied any
conditions precedent to the obligations of Lender hereunder and, if any default
or Event of Default occurs hereunder or under any of the Loan Documents or if
the Loans or Note or any portion thereof is not paid in full when and as due,
all costs and expenses of Lender (including, without limitation, court costs and
counsel’s fees and disbursements and fees and costs of paralegals) incurred in
attempting to enforce payment of the Loans and expenses of Lender incurred
(including court costs and counsel’s fees and disbursements and fees and costs
of paralegals) in attempting to realize, while a default or Event of Default
exists, on any security or incurred in connection with the sale or disposition
(or preparation for sale or disposition) of any security for the Loan. Whenever
Borrower is obligated to pay or reimburse Lender for any attorneys’ or
paralegals’ fees, those fees shall include the reasonable allocated costs for
services of in‑house counsel. Borrower agrees to pay all brokerage, finder or
similar fees or commissions payable in connection with the transactions
contemplated hereby and shall indemnify and hold Lender harmless against all
claims, liabilities, costs and expenses (including attorneys’ fees and expenses)
incurred in relation to any claim by broker, finder or similar person.

7.2    Lender’s Attorneys’ Fees and Disbursements. Borrower agrees to pay
Lender’s documented attorney fees and disbursements incurred in connection with
the Obligations, including (i) the preparation and negotiation of this Agreement
and the other Loan Documents and the preparation of the closing binders,
(ii) the disbursement, syndication, amendment, and administration of the Loans
and (iii) the enforcement of the terms of this Agreement and the other Loan
Documents.

7.3    Time of Payment of Fees and Expenses. Borrower shall pay all expenses and
fees incurred as of the Loan Opening on the Loan Opening Date (unless sooner
required herein). At the time of the Opening of the Loans, Lender may deduct
from the proceeds of the initial disbursement of the Loans all expenses relating
to the Loans and all fees payable to Lender. Lender may require the payment of
outstanding fees and expenses as a condition to any disbursement of the Loans.
Lender is hereby authorized, without any specific request or direction by
Borrower, to make disbursements from time to time in payment of or to reimburse
Lender for all expenses relating to the Loans and fees.

7.4    Expenses and Advances Secured by Loan Documents. Any and all advances or
payments made by Lender under this Article VII from time to time, and any
amounts expended by Lender pursuant to Article XVI, shall, as and when advanced
or incurred, constitute additional indebtedness evidenced by the Note and
secured by the Security Documents and the other Loan Documents.

7.5    Right of Lender to Make Advances to Cure Borrower’s Defaults. In the
event that Borrower fails to perform any of Borrower’s covenants, agreements or
obligations contained in this Agreement or any of the other Loan Documents
(after the expiration of applicable grace periods, except in the event of an
emergency or other exigent circumstances), Lender may (but shall not be required
to) perform any of such covenants, agreements and obligations, and any amounts
expended by Lender in so doing and shall constitute additional indebtedness
evidenced by the Note and secured by the Security Documents and the other Loan
Documents and shall bear interest at the Default Rate.

ARTICLE VIII
CONDITIONS PRECEDENT TO THE OPENING OF THE LOAN


19

--------------------------------------------------------------------------------





8.1    Conditions Precedent to Initial Extension of Credit. Borrower agrees that
Lender’s obligation to open the Loans and make the initial Revolving Credit
Advance under the Note is conditioned upon Borrower’s delivery, performance and
satisfaction of the following conditions precedent in form and substance
satisfactory to Lender in its reasonable discretion:
(a)    Loan Documents. The Lender shall have received copies of each of the
documents set forth in Section 4.2, executed by the Borrower or its
Subsidiaries, as the case may be, and recorded, if applicable, each in form and
substance reasonably satisfactory to the Lender;
(b)    [Reserved];
(c)    Insurance Policies. Borrower shall have furnished to Lender policies or
binders evidencing that insurance coverages are in effect with respect to
Borrower, in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations;
(d)    No Litigation. No litigation or proceedings shall be pending or
threatened which would reasonably be expected to cause a Material Adverse Change
with respect to Borrower or its Subsidiaries taken as a whole;
(e)    Legal Opinions. Borrower shall have furnished to Lender an opinion from
counsel for Borrower or its Subsidiaries covering due authorization, execution
and delivery and enforceability of the Loan Documents, and creation and
perfection of the security interests granted under the Loan Documents, and also
containing such other legal opinions as Lender shall require, in form and
substance satisfactory to Lender;
(f)    Searches. Borrower shall have furnished to Lender current bankruptcy,
federal tax lien and judgment searches and searches of all Uniform Commercial
Code financing statements filed in each place UCC Financing Statements are to be
filed hereunder, demonstrating the absence of adverse claims;
(g)    Financial Statements. Borrower shall have furnished to Lender current
annual financial statements of Borrower or its Subsidiaries and such other
persons or entities connected with the Loans as Lender may request, each in form
and substance and certified by such individual as acceptable to Lender. Borrower
and its Subsidiaries shall provide such other additional financial information
Lender reasonably requires;
(h)    Equity Interests of Bank. Borrower shall have delivered to Lender the
share certificates, if any, evidencing the Equity Interests of Bank;
(i)    Organizational Documents. Borrower shall have furnished to Lender proof
satisfactory to Lender of authority, formation, organization and good standing
(or comparable active status) in the state of its incorporation or formation ,
of all corporate, partnership, trust and limited liability company entities
(including Borrower and its Subsidiaries) executing any Loan Documents, whether
in their own name or on behalf of another entity. Borrower and Bank shall also
provide certified resolutions in form and content reasonably satisfactory to
Lender, authorizing execution, delivery and performance of the Loan Documents,
and such other documentation as Lender may reasonably require to evidence the
authority of the persons executing the Loan Documents. Borrower shall also have
delivered Constituent Documents for Borrower and Bank certified as of a date
acceptable to Lender by the appropriate government officials of the state of
incorporation or


20

--------------------------------------------------------------------------------




organization of Borrower and Bank. Borrower shall also have delivered a
certificate of incumbency certified by an authorized officer or representative
certifying the names of the individuals or other Persons authorized to sign this
Agreement and each of the other Loan Documents to which Borrower and Bank is or
is to be a party (including the certificates contemplated herein) on behalf of
such Person together with specimen signatures of such individual Persons;
(j)    No Default. There shall be no uncured Default or Event of Default by
Borrower hereunder;
(k)    Subordinated Indebtedness. Borrower shall deliver documentation related
to all Subordinated Indebtedness satisfactory to Lender;
(l)    Applicable Bank Regulatory Authority. Borrower shall have furnished to
Lender evidence of any approvals, notices and/or filings required by any
Applicable Bank Regulatory Authority regarding the pledge of the Collateral in
favor of Lender; and
(m)    Additional Documents. Borrower shall have furnished to Lender such other
materials, documents, papers or requirements regarding Borrower and its
Subsidiaries as Lender shall reasonably request.

8.2    Conditions Precedent to All Extensions of Credit. The obligation of
Lender to make any Revolving Credit Advance (including the initial Revolving
Credit Advance) is conditioned upon Borrower’s delivery, performance and
satisfaction the following additional conditions precedent:
(a)    Request for Revolving Credit Advance. Lender shall have received in
accordance with this Agreement an Advance Request Form pursuant to Lender’s
requirements and executed by an authorized officer of Borrower.
(b)    No Default. No Default shall have occurred and be continuing, or would
result from or exist after giving effect to such Revolving Credit Advance.
(c)    No Material Adverse Change. No Material Adverse Change has occurred and
no circumstance exists that would reasonably be expected to result in a Material
Adverse Change.
(d)    Representations and Warranties. All of the representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Revolving Credit Advance with the same
force and effect as if such representations and warranties had been made on and
as of such date.
(e)    Additional Documentation. Lender shall have received such additional
approvals, opinions, or documents as Lender or its legal counsel may reasonably
request.
Each Advance Request Form shall be deemed to be a representation and warranty by
Borrower that the conditions specified in this Section 8.2 have been satisfied
on and as of the date thereof.

ARTICLE IX
RESERVED

ARTICLE X
AFFIRMATIVE COVENANTS


21

--------------------------------------------------------------------------------

Exhibit 10.1


Borrower covenants and agrees as follows:

10.1    Furnishing Information.
(a)    Financial Reports. Borrower shall deliver or cause to be delivered to
Lender quarterly financial statements and a duly executed Certificate of
Compliance in the form of Exhibit B attached hereto within thirty (30) days
after the end of each calendar quarter and an annual financial statement within
sixty (60) days after the end of each calendar year. All such financial
statements shall be in a format approved in writing by Lender in Lender’s
reasonable discretion. Quarterly statements shall be prepared internally by
Borrower’s accounting personnel in a format reasonably acceptable to Lender.
Annual statements shall be prepared by a certified public accountant reasonably
acceptable to Lender in format reasonably acceptable to Lender. Each financial
statement shall be certified as true, complete and correct by its preparer and
by Borrower or, in the case of each of its Subsidiaries’ financial statements,
by the Subsidiary to whom it relates. Borrower shall deliver to Lender with
respect to Borrower and its Subsidiaries annual Federal Income Tax Returns
within ten (10) days after timely filing. Borrower and its Subsidiaries shall
provide such additional financial information as Lender reasonably requires.
Borrower shall during regular business hours permit Lender or any of its agents
or representatives to have access to and examine all of its books and records.
Lender agrees to perform its examination of Borrower’s books and records in a
manner as least disruptive as possible to Borrower’s and Bank’s daily business
operations. If any such financial statement or other report or information
described in this subsection is not delivered to Lender as provided above,
Borrower agrees to pay a late charge to Lender in the amount of $500 per item
per day.
(b)    Call Reports. As soon as available, and in no event more than sixty (60)
days after the end of each fiscal quarter of the Bank, Borrower shall make
available to Lender and, if requested by Lender, deliver to Lender copies of the
Bank’s Call Reports or other quarterly reports of condition and income furnished
to Governmental Authorities.
(c)    FR Y‑9[SP][LP]. If applicable to Borrower, as soon as available, and in
any event no later than sixty (60) days after the end of each fiscal quarter,
Borrower shall make available to Lender and, if requested by Lender, deliver to
Lender the Borrower’s complete form FR Y‑9[SP][LP] as filed with the Federal
Reserve Bank in the applicable Federal Reserve District.
(d)    FR Y‑9C. If applicable to Borrower, as soon as available, and in any
event within sixty (60) days after the end of each fiscal quarter, Borrower
shall make available to Lender and, if requested by Lender, deliver to Lender
the Borrower’s complete form FR Y‑9C as filed with the Federal Reserve Bank in
the applicable Federal Reserve District.
(e)    BHCPR. If applicable to Borrower, as soon as available, and in any event
within sixty (60) days after the end of each fiscal quarter, Borrower make
available to Lender and, if requested by Lender, deliver to Lender the
Borrower’s complete BHCPR as filed with the Federal Reserve Bank in the
applicable Federal Reserve District.
(f)    Federal Reserve Bank or FDIC. As soon as available and upon the request
of Lender, Borrower shall make available to Lender or, if requested by Lender,
deliver to Lender all other material non‑confidential reports filed by or on
behalf of Borrower or Bank with the Federal Reserve Bank or FDIC.


22

--------------------------------------------------------------------------------




(g)    Bankers Blanket Bond. On the next Business Day after the earlier of
receipt of notice of intention to cancel or cancellation, in whole or in part,
of any Bankers Blanket Bond, Borrower shall deliver or cause to be delivered to
Lender a copy of the written notice to cancel or cancellation, including a copy
of any correspondence received from the underwriter or underwriters of such
Bankers Blanket Bond related to such intention to cancel or cancellation.
(h)    USA Patriot Act. Promptly upon the request thereof, Borrower shall
deliver or cause to be delivered to Lender such other information and
documentation regarding Borrower required by Bank Regulatory Authorities under
applicable “know your customer” and Anti‑Money Laundering rules and regulations
(including, without limitation, the USA Patriot Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), as amended and under the Beneficial
Ownership Regulation), as from time to time reasonably requested by the Lender.
(i)    Notice of Litigation and Other Matters. Borrower shall provide Lender
prompt (but in no event later than ten (10) days after Borrower obtains
knowledge thereof) telephonic and written notice of the commencement of all
proceedings by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Subsidiary of Borrower or any of their respective properties,
assets or businesses that if adversely determined could reasonably be expected
to result in a Material Adverse Change.
(j)    Classified Assets Report. As soon as available, and in no event more than
thirty (30) days after the end of each fiscal quarter of the Bank, Borrower
shall deliver or cause to be delivered to Lender reports detailing the Bank’s
Classified Assets, in a form and substance reasonably satisfactory to Lender.
(k)    Beneficial Ownership.
(i)    Borrower shall promptly notify Lender (1) of any change in direct or
indirect ownership interests in Borrower as reported in a “Beneficial Ownership
Certification” or other similar certification provided to Lender prior to or in
connection with the execution of this Agreement, or (2) if the individual with
significant managerial responsibility identified in the certification ceases to
have that responsibility or if the information reported about that individual
changes.
(ii)    Borrower shall furnish such information and documentation as Lender may
request during the term of this Agreement to confirm or update the continued
accuracy of the any information provided in connection with the foregoing.
(l)    Additional Information. Borrower shall provide Lender such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary as the Lender may reasonably request in
writing.

10.2    Maintenance of Insurance. Borrower shall maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies and financial institutions
engaged in the same or similar businesses operating in the same or similar
locations. Lender acknowledges and agrees that Borrower’s insurance coverage in
existence as of the date hereof, and disclosed to Lender pursuant to Section
8.1(c), satisfy this maintenance of insurance requirement.

10.3    Payment of Taxes. Borrower shall pay all Taxes before the same become
delinquent, provided, however, that Borrower shall have the right to pay such
tax under protest or to otherwise contest


23

--------------------------------------------------------------------------------




any such tax or assessment, but only if (i) such contest has the effect of
preventing the collection of such Taxes so contested and also of preventing the
attachment of any Lien to any of Borrower’s property, (ii) Borrower has notified
Lender of Borrower’s intent to contest such Taxes, and (iii) Borrower has
deposited security in form and amount satisfactory to Lender, in its reasonable
discretion, and has increased the amount of such security so deposited promptly
after Lender’s request therefor. If Borrower fails to commence such contest or,
having commenced to contest the same, and having deposited such security
required by Lender for its full amount, shall thereafter fail to prosecute such
contest in good faith or with due diligence, or, upon adverse conclusion of any
such contest, shall fail to pay such Tax, Lender may, at its election (but shall
not be required to), pay and discharge any such Tax, and any interest or penalty
thereon, and any amounts so expended by Lender shall be deemed to constitute
disbursements of the Loan proceeds hereunder (even if the total amount of
disbursements would exceed the face amount of the Note). Borrower shall furnish
to Lender evidence that Taxes are paid at least five (5) days prior to the last
date for payment of such Taxes and before imposition of any penalty or accrual
of interest.

10.4    Lender’s Attorneys’ Fees for Enforcement of Agreement. In case of any
Default or Event of Default hereunder, Borrower (in addition to Lender’s
attorneys’ fees, if any, to be paid pursuant to Section 7.3) will pay Lender’s
attorneys’ and paralegal fees (including, without limitation, any attorney and
paralegal fees and costs incurred in connection with any litigation or
bankruptcy or administrative hearing and any appeals therefrom and any post‑
judgment enforcement action including, without limitation, supplementary
proceedings) in connection with the enforcement of this Agreement; without
limiting the generality of the foregoing, if at any time or times hereafter
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to this Agreement, or any of the
other Loan Documents, or to protect, collect, lease, sell, take possession of,
or liquidate any of the Collateral, or to attempt to enforce any security
interest or lien in any portion of the Collateral, or to enforce any rights of
Lender or Borrower’s obligations hereunder, then in any of such events all of
the attorneys’ fees arising from such services, and any expenses, costs and
charges relating thereto (including fees and costs of paralegals), shall
constitute an additional liability owing by Borrower to Lender, payable on
demand.

10.5    Use of Proceeds. The proceeds of the Loans will be used only for working
capital and general corporate purposes. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of regulations of any Bank Regulatory Authority, including
Regulations T, U and X.

10.6    Lost Note. Upon Lender’s furnishing to Borrower an affidavit to such
effect, Borrower shall, if the Note is mutilated, destroyed, lost or stolen,
deliver to Lender, in substitution therefor, a new note containing the same
terms and conditions as the Note. Upon execution and delivery of such new note,
Lender will indemnify and hold Borrower harmless against duplicate payment
pursuant to the original Note if such original Note is presented for payment by
a third party.

10.7    Indemnification. BORROWER SHALL INDEMNIFY LENDER, INCLUDING EACH PARTY
OWNING AN INTEREST IN THE LOANS AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND CONSULTANTS (EACH, AN “INDEMNIFIED PARTY”) AND DEFEND AND HOLD
EACH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL CLAIMS (INCLUDING, WITHOUT
LIMITATION, ANY CIVIL PENALTIES OR FINES ASSESSED BY OFAC), INJURY, DAMAGE, LOSS
AND LIABILITY, COST AND EXPENSE (INCLUDING ATTORNEYS’ FEES, COSTS AND EXPENSES)
OF ANY AND EVERY KIND TO ANY PERSONS OR PROPERTY BY REASON OF (I) ANY BREACH OF
REPRESENTATION OR WARRANTY, DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR


24

--------------------------------------------------------------------------------




RELATED DOCUMENT; OR (II) ANY OTHER MATTER ARISING IN CONNECTION WITH THE LOAN,
BORROWER OR ITS SUBSIDIARIES. BORROWER’S DUTY TO INDEMNIFY, HOLD HARMLESS, AND
DEFEND THE INDEMNIFIED PARTIES AGAINST LOSSES EXTENDS TO LOSS THAT MAY BE CAUSED
OR ALLEGED TO BE CAUSED IN PART BY THE NEGLIGENCE OF INDEMNITEES TO THE FULLEST
EXTENT THAT SUCH INDEMNIFICATION IS PERMITTED BY APPLICABLE LAW; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH CLAIMS, LOSSES, LIABILITIES, COSTS AND EXPENSES ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. THE
FOREGOING INDEMNIFICATION SHALL SURVIVE REPAYMENT OF THE LOANS AND SHALL
CONTINUE TO BENEFIT LENDER FOLLOWING ANY ASSIGNMENT OF THE LOANS WITH RESPECT TO
MATTERS ARISING OR ACCRUING PRIOR TO SUCH ASSIGNMENT.

ARTICLE XI
NEGATIVE COVENANTS
Borrower covenants and agrees as follows:

11.1    Indebtedness. Borrower will not create, incur, assume or permit to exist
any Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    Unsecured Indebtedness of Borrower that constitutes Subordinated
Indebtedness for purposes of this Agreement, provided that (i) no Event of
Default has occurred and is continuing (and no Event of Default would be caused
by the incurrence of such Subordinated Indebtedness); and (ii) after giving pro
forma effect to the incurrence of such Subordinated Indebtedness, the Borrower
shall be in compliance with Sections 11.9, 11.10, 11.11, 11.12 and 11.13; and
(c)    Indebtedness existing on the date hereof and set forth in
Schedule 11.1(b), but not any extensions, renewals or replacements of any such
Indebtedness.

11.2    Liens. Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
(a)    Permitted Liens;
(b)     any Lien on any property or asset of Borrower existing on the date
hereof and set forth in Schedule 11.2(b); provided that (i) such Lien shall not
apply to any other property or asset of the Borrower and (ii) such Lien shall
secure only those obligations which it secures on the date hereof; and
(c)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower; provided that (i) such security interests secure Indebtedness
permitted by Section 11.1, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed one hundred percent (100%) of the
cost of acquiring,


25

--------------------------------------------------------------------------------




constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower.
Notwithstanding the foregoing, at no time will Borrower create, incur, assume or
permit to exist any Lien on the Equity Interests of Bank.

11.3    Fundamental Changes; Disposition of Assets. The Borrower will not (a) 
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, unless (i) the Loan is repaid in full in
connection with such merger or consolidation or (ii)(A) the Borrower is the
survivor of the merger or consolidation and (B) the acquisition did not require
approval by the Borrower’s shareholders under applicable Law or is not
“significant” to Borrower under the terms of Rule 3-05 of Regulation S-X. In
addition, Borrower will not sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or any material portion of
its assets (other than sales of inventory in the ordinary course of business),
or liquidate or dissolve, or (b) engage to any material extent in any business
other than businesses of the type conducted by the Borrower on the Effective
Date and businesses reasonably related thereto.

11.4    Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower
will not purchase, hold or acquire any capital stock, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
(a)    Permitted Investments;
(b)    Investments made in the Bank; and
(c)    Guarantees constituting Indebtedness permitted by Section 11.1.

11.5    Swap Agreements. The Borrower will not enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower has actual exposure, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest‑bearing liability or investment of the Borrower.

11.6    Restricted Payments. Without the prior written consent of Lender, the
Borrower will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment (except Permitted Tax Distributions) if
either (i) the Restricted Payment would cause Borrower to breach any of the
covenants contained in Sections 11.9 through 11.14 of this Agreement, (ii) the
Restricted Payment would violate any Law or regulatory agreement involving
Borrower, or (iii) the Restricted Payment would cause Borrower not to be “well
capitalized” under the Federal Reserve’s rules and regulations.

11.7    Transactions with Affiliates. The Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower than could be obtained on an arm’s‑length basis from unrelated third
parties or (ii) as permitted under applicable Law, including Section 23A of the
Federal Reserve Act, 12 USC §371c, and Section 23B of the Federal Reserve Act,
12 USC §371c-1, and the implementing regulations thereto.


26

--------------------------------------------------------------------------------





11.8    Restrictive Agreements. The Borrower will not, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of the Borrower
to create, incur or permit to exist any Lien upon any of its property or assets;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 11.8 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

11.9    Leverage Ratio. As of the last day of any fiscal quarter, the Bank shall
have a Leverage Ratio of eight percent (8%) or greater. As of the last day of
any fiscal quarter, the Borrower shall have a Leverage Ratio of seven
percent (7%) or greater.

11.10    Total Risk‑Based Capital Ratio. As of the last day of any fiscal
quarter, the Bank shall have a Total Risk‑Based Capital Ratio of eleven
percent (11%) or greater.

11.11    Texas Ratio. As of the last day of any fiscal quarter, the Bank shall
have a Texas Ratio of forty percent (40%) or less.

11.12    Classified Assets to Tier 1 Capital Ratio. As of the last day of any
fiscal quarter, the Bank shall have a Classified Assets to Tier 1 Capital Ratio
of no greater than fifty percent (50%).

11.13    Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter,
Borrower shall not permit the Fixed Charge Coverage Ratio to be less than 1.50
to 1.0.

11.14    Limitation on Payments and Modification of Subordinated Indebtedness.
Without the prior written consent of Lender, the Borrower shall not amend,
modify, waive or supplement (or permit the modification, amendment, waiver or
supplement of) any of the terms or provisions of any Subordinated Indebtedness
in any respect.

ARTICLE XII
RESERVED

ARTICLE XIII
ASSIGNMENTS BY LENDER AND BORROWER

13.1    Assignments and Participations. Lender may from time to time sell the
Loans and the Loan Documents (or any interest therein) and may grant
participations in the Loans. Borrower agrees to cooperate with Lender’s efforts
to do any of the foregoing and to execute all documents reasonably required by
Lender in connection therewith which do not adversely affect Borrower’s rights
under the Loan Documents.

13.2    Prohibition of Assignments by Borrower. Borrower shall not assign or
attempt to assign its rights under this Agreement and any purported assignment
shall be void.

13.3    Successors and Assigns. Subject to the foregoing restrictions on
transfer and assignment contained in this Article XIII, this Agreement shall
inure to the benefit of and shall be binding on the parties hereto and their
respective successors and permitted assigns.


27

--------------------------------------------------------------------------------





ARTICLE XIV
TIME OF THE ESSENCE

14.1    Time is of the Essence. Borrower agrees that time is of the essence
under this Agreement.

ARTICLE XV
EVENTS OF DEFAULT

15.1    Events of Default. The occurrence of any one or more of the following
shall constitute an “Event of Default” as said term is used herein:
(a)    (i) Failure of Borrower to pay when due any installment of principal of
any Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) failure of Borrower to pay when due any interest on any Loan or
any other fee or any other amount due hereunder; (iii) failure of Borrower to
perform or comply with any term or condition contained in Section 10.1, Section
10.2 or Article XI; and (iv) Borrower shall default in the performance of or
compliance with any other provisions contained herein or any of the other Loan
Documents, other than any such term referred to in any other clause of this
Section 15.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (A) an Authorized Representative of
Borrower becoming aware of such default, or (B) receipt by an Authorized
Representative of Borrower of notice from Lender of such default.
(b)    Any assignment in violation of Section 13.2.
(c)    If any representation or warranty, statement made by Borrower contained
in any Loan Document or any report or certificate made now or hereafter
delivered by Borrower or its Subsidiaries is untrue or incorrect at the time
made or delivered.
(d)    Borrower or its Subsidiaries shall commence a voluntary case concerning
Borrower or such Subsidiary under the Bankruptcy Code; or an involuntary
proceeding is commenced against Borrower or its Subsidiaries under the
Bankruptcy Code and relief is ordered against Borrower, or the petition is
controverted but not dismissed or stayed within sixty (60) days after the
commencement of the case, or a custodian (as defined in the Bankruptcy Code) is
appointed for or takes charge of all or substantially all of the property of
Borrower or its Subsidiaries; or the Borrower or any of its Subsidiaries
commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to the Borrower or its Subsidiaries; or there is commenced against Borrower or
its Subsidiaries any such proceeding which remains undismissed or unstayed for a
period of sixty (60) days; or the Borrower or its Subsidiaries fails to
controvert in a timely manner any such case under the Bankruptcy Code or any
such proceeding, or any order of relief or other order approving any such case
or proceeding is entered; or the Borrower or its Subsidiaries by any act or
failure to act indicates its consent to, approval of, or acquiescence in any
such case or proceeding or the appointment of any custodian or the like of or
for it for any substantial part of its property or suffers any such appointment
to continue undischarged or unstayed for a period of sixty (60) days.
(e)    Borrower or its Subsidiaries shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or its Subsidiaries are attached,
seized, subjected


28

--------------------------------------------------------------------------------




to a writ or distress warrant, or are levied upon, or come into the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors.
(f)    One or more final, non‑appealable judgments are entered (i) against
Borrower in amounts aggregating in excess of $1,000,000 or (ii) against any of
Borrower’s Subsidiaries in amounts aggregating in excess of $1,000,000, and said
judgments are not stayed or bonded over within thirty (30) days after entry.
(g)    If Borrower shall fail to pay any debt owed by it or is in default under
any agreement with Lender or any other party (other than a failure or default
for which Borrower’s maximum liability does not exceed $500,000) and such
failure or default continues after any applicable grace period specified in the
instrument or agreement relating thereto.
(h)    If a Material Adverse Change occurs with respect to Borrower or any of
its Subsidiaries.
(i)    The failure at any time of a security interest created under any Security
Document to be a valid first lien upon the Collateral described therein, unless
the failure is caused by or arises from any action taken by, or failed to be
taken by, Lender.
(j)    A Change of Control shall occur.
(k)    The occurrence of any other event or circumstance denominated as an Event
of Default in this Agreement or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.
(l)    If (i) any Bank Regulatory Authority or other Governmental Authority
having regulatory authority over the Borrower or any Subsidiary of Borrower
shall impose any restriction on the Borrower or such Subsidiary with respect to
the payment of dividends from any such Subsidiary to the Borrower, (ii) any Bank
shall cease for any reason to be an insured bank under the FDIA, (iii) the FDIC
or any other Governmental Authority shall issue a cease and desist order to take
other action of a disciplinary or remedial nature against the Borrower or any
Subsidiary and such order or other action could reasonably be expected to have a
Material Adverse Change or there shall occur with respect to any Subsidiary any
event that is grounds for the required submission of a capital restoration plan
under 12 U.S.C. §1831o(e)(2) and the regulations thereunder, or (iv) the
Borrower or any Subsidiary shall enter into a written supervisory or similar
agreement with any Bank Regulatory Authority or other Governmental Authority for
any reason, but only to the extent that such supervisory or similar agreement
would have a Material Adverse Change with respect to such Subsidiary or the
Borrower.
(m)    Without limiting the generality of Section 15.1(l), the appointment of a
conservator or receiver for any Subsidiary of Borrower that is an “insured
depository institution” as defined in the FDIA (12 U.S.C. §1813(c)(2)), by any
“appropriate Federal banking agency” as defined in the FDIA (12 U.S.C.
§1813(q)), by any state supervisory agency or by the FDIC or any successor
thereto pursuant to the FDIA; or the organization of a bridge bank to purchase
assets and assume liabilities of such Subsidiary pursuant to the FDIA; or the
provision of any form of assistance to any such Subsidiary by the FDIC pursuant
to the FDIA or other Governmental Authority.
(n)    The Borrower shall cease to be a bank holding company.


29

--------------------------------------------------------------------------------




(o)    The subordination provisions related to any Subordinated Indebtedness
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect, or the Loans, for any reason shall not have the priority
contemplated by the Loan Documents or any such subordination provisions.

ARTICLE XVI
LENDER’S REMEDIES IN EVENT OF DEFAULT

16.1    Remedies Conferred Upon Lender. Upon the occurrence of any Event of
Default, Lender may, without notice, pursue any one or more of the following
remedies concurrently or successively, it being the intent hereof that none of
such remedies shall be to the exclusion of any other:
(a)    Enforce any Liens or security interests under the Security Documents.
(b)    Declare the Note to be immediately due and payable.
(c)    Use and apply any monies or letters of credit deposited by Borrower with
Lender, regardless of the purposes for which the same was deposited, to cure any
such default or to apply on account of any indebtedness under this Agreement
which is due and owing to Lender.
(d)    Terminate the Loan Amount or declare the Obligations or any part thereof
to be immediately due and payable, or both, and the same shall thereupon become
immediately due and payable, without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower.
(e)    Exercise or pursue any other remedy or cause of action permitted under
this Agreement or under any other Loan Documents, or conferred upon Lender by
operation of Law.
Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 15.1(d), (e), (l), (m) or (n) with respect to Borrower or the Bank, the
Loan Amount shall automatically terminate and all amounts evidenced by the Note
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower, all of which are hereby expressly
waived by Borrower. In addition to the foregoing, if any Event of Default shall
occur and be continuing, Lender may exercise all rights and remedies available
to it in law or in equity, under the Loan Documents, or otherwise.

ARTICLE XVII
GENERAL PROVISIONS

17.1    Captions. The captions and headings of various Articles, Sections and
subsections of this Agreement and Schedules and Exhibits pertaining hereto are
for convenience only and are not to be considered as defining or limiting in any
way the scope or intent of the provisions hereof.

17.2    Modification; Waiver. No modification, waiver, amendment or discharge of
this Agreement or any other Loan Document shall be valid unless the same is in
writing and signed by the party against which the enforcement of such
modification, waiver, amendment or discharge is sought.

17.3    Authorized Representatives. Borrower hereby appoints Steve Brolly, EVP
and CFO [as its Authorized Representative for purposes of dealing with Lender on
behalf of Borrower in respect of any and all matters in connection with this
Agreement, the other Loan Documents, and the Loans. The Authorized


30

--------------------------------------------------------------------------------




Representative shall have the power, in his discretion, to give and receive all
notices, monies, approvals, and other documents and instruments, and to take any
other action on behalf of Borrower. All actions by the Authorized Representative
shall be final and binding on Borrower. Lender may rely on the authority given
to the Authorized Representative until actual receipt by Lender of a duly
authorized resolution substituting a different person as the Authorized
Representative. No more than one person shall serve as Authorized Representative
at any given time.

17.4    Governing Law. Irrespective of the place of execution and/or delivery,
this Agreement shall be governed by, and shall be construed in accordance with,
the laws of the State of Texas.

17.5    Acquiescence Not to Constitute Waiver of Lender’s Requirements. Each and
every covenant and condition for the benefit of Lender contained in this
Agreement may be waived by Lender, provided, however, that to the extent that
Lender may have acquiesced in any noncompliance with any conditions precedent to
the Opening of the Loans or to any subsequent disbursement of Loan proceeds,
such acquiescence shall not be deemed to constitute a waiver by Lender of such
requirements with respect to any future disbursements of Loan proceeds.

17.6    Disclaimer by Lender. This Agreement is made for the sole benefit of
Borrower and Lender, and no other person or persons shall have any benefits,
rights or remedies under or by reason of this Agreement, or by reason of any
actions taken by Lender pursuant to this Agreement. Lender shall not be liable
for any debts or claims accruing in favor of any such parties against Borrower
or others. Lender, by making the Loans or taking any action pursuant to any of
the Loan Documents, shall not be deemed a partner or a joint venturer with
Borrower or fiduciary of Borrower. No payment of funds directly to a contractor
or subcontractor or provider of services shall be deemed to create any
third‑party beneficiary status or recognition of same by the Lender.

17.7    Partial Invalidity; Severability. If any of the provisions of this
Agreement, or the application thereof to any person, party or circumstances,
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement, or the application of such provision or provisions to persons,
parties or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by Law.

17.8    Definitions Include Amendments. Definitions contained in this Agreement
which identify documents, including, but not limited to, the Loan Documents,
shall be deemed to include all amendments and supplements to such documents from
the date hereof, and all future amendments, modifications, and supplements
thereto entered into from time to time to satisfy the requirements of this
Agreement or otherwise with the consent of Lender. Reference to this Agreement
contained in any of the foregoing documents shall be deemed to include all
amendments and supplements to this Agreement.

17.9    Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by fax or other
digital or electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

17.10    Entire Agreement. This Agreement, taken together with all of the other
Loan Documents and all certificates and other documents delivered by Borrower to
Lender, embody the entire agreement and supersedes all prior agreements, written
or oral, relating to the subject matter hereof.


31

--------------------------------------------------------------------------------





17.11    Waiver of Damages. In no event shall Lender be liable to Borrower for
punitive, exemplary or consequential damages, including, without limitation,
lost profits, whatever the nature of a breach by Lender of its obligations under
this Agreement or any of the Loan Documents, and Borrower hereby waives all
claims for punitive, exemplary or consequential damages.

17.12    Jurisdiction. TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A
“PROCEEDING”), BORROWER IRREVOCABLY (A) SUBMITS TO THE NON‑EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF
DALLAS, COUNTY OF DALLAS AND STATE OF TEXAS, AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION. BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY PROCEEDING IN ANY TEXAS STATE OR UNITED STATES COURT SITTING IN
THE CITY OF DALLAS AND COUNTY OF DALLAS MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED
BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF
BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

17.13    Set‑Offs. After the occurrence and during the continuance of an Event
of Default, Borrower hereby irrevocably authorizes and directs Lender from time
to time to charge Borrower’s accounts and deposits with Lender (or its
Affiliates), and to pay over to Lender an amount equal to any amounts from time
to time due and payable to Lender hereunder, under the Note or under any other
Loan Document. Borrower hereby grants to Lender a security interest in and to
all such accounts and deposits maintained by the Borrower with Lender (or its
Affiliates).

17.14    Lender’s Consent. Wherever in this Agreement there is a requirement for
Lender’s consent and/or a document to be provided or an action taken “to the
satisfaction of Lender”, it is understood by such phrase that, except as
expressly modified herein, Lender shall exercise its consent, right or judgment
in its reasonable discretion.

17.15    Notices. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
and shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three (3) Business Days after mailing (c) if by
Federal Express or other reliable overnight courier service, on the next
Business Day after delivered to such courier service or (d) if by electronic
mail on the day of transmission. Notices provided hereunder shall be as set
forth below:


32

--------------------------------------------------------------------------------




If to Borrower:
Origin Bancorp, Inc.
500 South Service Road East
Ruston, LA 71270
Attention: Steve Brolly
Email: sbrolly@origin.bank
With a copy to:
Fenimore, Kay, Harrison & Ford, LLP
812 San Antonio Street, Suite 600
Austin, Texas 78701
Attention: Derek W. McGee
Email: dmcgee@fkhpartners.com
If to Lender:
NexBank SSB
2515 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attention: Rhett Miller
Telephone: 972-934-4705


With a copy to:
Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Attention: Sakina Foster     
Telephone: 214-651-5198
Facsimile: 214-200-0664
Email:    Sakina.foster@haynesboone.com


or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

17.16    Waiver of Jury Trial. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

17.17    No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


33

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE(S) TO FOLLOW.]



EXECUTED as of the date first set forth above.
BORROWER:
 
 
ORIGIN BANCORP, INC.
 
 
 
 
 
By: /s/ Drake Mills
 
 
Drake Mills
 
 
President and CEO
 
 



34

--------------------------------------------------------------------------------




LENDER:
 
 
NEXBANK SSB
 
 
 
 
 
By: /s/ Rhett Miller
 
 
Rhett Miller
 
 
EVP & Chief Credit Officer
 
 









Signature Page to
Loan Agreement



--------------------------------------------------------------------------------





EXHIBIT A
CERTIFICATE OF COMPLIANCE
NexBank SSB
2515 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attn: __________
Re:
Loan Agreement dated as of __________, 20__ (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Agreement”), between __________
(“Borrower”) and NEXBANK SSB (“Lender”).

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement. Pursuant to applicable
provisions of the Agreement, the undersigned, being the Authorized
Representative designated in the Agreement, hereby certifies to the Lender that
the information furnished in the attached schedules, including, without
limitation, each of the calculations listed below, with respect to the Borrower
and the Bank are true, correct and complete in all material respects as of the
last day of the fiscal periods subject to the financial statements and
associated covenants being delivered to the Lender pursuant to the Agreement
together with this Certificate (such statements the “Financial Statements” and
the periods covered thereby the “reporting period”) and for such reporting
periods.
The undersigned hereby further certifies to the Lender that:
1.
Compliance with Financial Covenants. As shown below, the Borrower or the Bank,
as applicable, is in full compliance with the Financial Covenants contained in
the Agreement. All covenants are expressed as a percentage.

A.
Covenant: Fixed Charge Coverage Ratio of less than 1.50 to 1.0 tested quarterly

Calculation:
Fixed Charge Coverage Ratio = EBITDA / Fixed Charges
Fixed Charge Coverage Ratio of __________ for period ending __________.
[Borrower to include specific calculation based upon formula outlined in
Agreement]
Compliance? (Yes or No)        
B.
Covenant: Classified Assets to Tier 1 Capital Ratio of no greater than 50%
tested quarterly

Calculation:
Classified Assets to Tier 1 Capital Ratio = Classified Assets / (Tier 1 Capital
+ Allowance for Loan and Lease Losses)
Classified Assets to Tier 1 Capital Ratio of __________ for period ending
__________.


Exhibit A – Page 1

--------------------------------------------------------------------------------




[Borrower to include specific calculation based upon formula outlined in
Agreement]
Compliance? (Yes or No)        
C.
Covenant: Texas Ratio of less than 40% tested quarterly

Calculation:
Texas Ratio = (Total Non‑Accrual Loans + Other Real Estate Owned of such Person
+ loans in default for ninety (90) days or more) / ((Total Capital + unrealized
losses (gains) on securities + Allowance for Loan and Lease Losses) ‑
(Intangible Assets))
Texas Ratio of      for period ending ____________.
[Borrower to include specific calculation based upon formula outlined in
Agreement]
Compliance? (Yes or No)        
D.
Covenant: Bank Leverage Ratio of not less than eight percent (8%) tested
quarterly

Borrower Leverage Ratio of not less than seven percent (7%) tested quarterly
Calculation:
Leverage Ratio = Tier 1 Capital / Average Total Assets
Leverage Ratio of _________ for period ending _________.
[Borrower to include specific calculation based upon formula outlined in
Agreement]
Compliance? (Yes or No)        
E.
Covenant: Total Risk‑Based Capital Ratio of eleven percent (11%) or greater
tested quarterly

Calculation:
Total Risk‑Based Capital Ratio = (Tier 1 Capital + Tier 2 Capital) / Total
Risk‑Weighted Assets
Total Risk‑Based Capital Ratio of __________ for period ending ___________.
[Borrower to include specific calculation based upon formula outlined in
Agreement]
Compliance? (Yes or No)        
2.
Review of Condition. The undersigned has reviewed the terms of the Loan
Documents, including, but not limited to, the representations and warranties of
the Borrower set forth in the Loan Documents and the covenants of the Borrower
set forth in the Loan Documents, and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the transactions and condition
of the Borrower through the reporting periods.



Exhibit A – Page 2

--------------------------------------------------------------------------------




3.
Representations and Warranties. The representations and warranties of the
Borrower contained in the Loan Documents, including those contained in the
Agreement, are true and accurate in all material respects as of the date hereof
and were true and accurate in all material respects at all times during the
reporting period except as expressly noted on Schedule A hereto.

4.
Covenants. During the reporting period, the Borrower observed and performed all
of the respective covenants and other agreements under the Loan Documents and
satisfied each of the conditions contained therein to be observed, performed or
satisfied by the Borrower, except as expressly noted on Schedule A hereto.

5.
No Event of Default. No Event of Default exists as of the date hereof or existed
at any time during the reporting period, except as expressly noted on Schedule A
hereto.









Exhibit A – Page 3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Certificate is executed by the undersigned this day of
.
____________________
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
Authorized Representative
 











Signature Page to
Certificate of Compliance

